Title: From Thomas Jefferson to Willem H. van Hasselt, 29 August 1802
From: Jefferson, Thomas
To: Hasselt, Willem H. van


          
            Sir
            Monticello Aug. 29. 1802.
          
          Your favor of June 20. was recieved only on the 23d. inst. there was certainly nothing in my former letter which was meant to give you offence, nor can I, on a review of it, find any thing more in it than the caution of a stranger writing to a stranger. the sample of silk is recieved & shall be forwarded to some manufacturer of that article in Philadelphia or wherever else I can hear of one: for I doubt whether there be in the United States any such thing as a manufacture of silk unless in some private family as a matter of curiosity. having no correspondent in France in the botanical line, I will avail myself of the presence of a friend who is here and going to France, to obtain the particular Mulberry tree (Murier-Rose) which you deem necessary for the success of this article. but it is but candid to observe to you at the same time that my other occupations so little permit the attentions of detail which might be necessary to ensure the obtaining it, that it would be well to procure some gentleman in South Carolina or Georgia, who has the means of a foreign correspondence & the leisure necessary to follow it up until obtained. Accept my best wishes for the success of your enterprise, & assurances of my respect.
          
            Th: Jefferson
          
        